Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on September 21, 2021 is acknowledged.  Claims 6-7, 9-16, 18, 24-93 were canceled and claims 94-99 were newly added.  Claims 1-5, 8, 17, 19-23, 94-99 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I, claims 1-5, 8, 17 and 19-23 and new claims 94-99, drawn to a method of stabilizing a cyclic peptide and without traverse a base cyclic peptide having at least 90% identity to SEQ ID NO:29 and SEQ ID NO:362 as the peptide in the response filed September 21, 2021.  
 The restriction is deemed proper and made final in this office action.  Claims 21 and 95 are withdrawn from consideration as being drawn to a non-elected species.  Claims 1-5, 8, 17, 19-20, 22-23, 94, 96-99 are examined on the merits of this office action. 

Claim Objections
Claims 17 and 20 are objected to for the following informality:  claim 17 references Table 4 and claim 20 references Tables 1 and 3.MPEP 2173.05 (s) states “ Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 17, 19-20, 22-23, 94, 96-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what sequences will have an improved trypsin resistance and stability.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicant’s claimed method uses a base cyclic peptide and then extends the “loops” of the peptide to stabilize and improve trypsin resistance.  The claims are drawn to ANY cyclic peptide with two or more undefined loop sequences.  Applicants provide a laundry list of “base cyclotides” derived from MCoT, MCOTI I, MCOTI II and MCOTI III (see Table 1) and additional cyclotides (see Table 2).  However, only specific MCoTI-II base peptides were used with insert sequences (see Figure 2D).  Interestingly, one peptide was not tested and there were not comparisons to non modified (extended) cyclotides for comparison in Figure 2D.  IN figure 11, the natural  cyclotide was compared to the P-2 cyclotide.  Applicant concluded that P-2 had enhanced resistance to trypsin digestion.  Importantly, Applicants have not described with sequences inserted in the loop domains would improve trypsin resistance and stability of the cyclic peptide.  Reduction to practice of MCoTI-II derived peptides is not sufficient to provide structure function relationship with regards to extended cyclotide loops of any cyclotide (or cyclic peptide) and enhancing trypsin resistance and stability.  Given the breadth of the genus of instant claim 1, the examples reduced to practice is not sufficient to show a required structure to have the desired function of improved trypsin resistance and stability.
 (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a method that requires a cyclic peptide with enhanced stability and trypsin resistance as compared to the non modified cyclic peptide with the inclusion of a therapeutic for delivery to a subject.  The claim requires that the cyclic peptide have enhanced stability and resistance to protease degradation (trypsin) so that the cyclic peptide can be used as a delivery scaffold.  However, applicants have not described what structure of the loops is required to have these desired properties.  A person of skill in the art would not know what sequences are required to enhance stability and protease resistance of a base peptide.  In essence, applicants have defined a critical part of their invention by a desired property/function without ample structure.  That is not sufficient to meet the written description requirement.
Mahatmanto teaches that “single amino acid substitutions in both cyclic peptides altered their hydrogen bond network with trypsin, notably are the introduction or abolishment of and the increase or decrease in frequency of occupancy of a number of the main chain and side chain hydrogen bonds” (see page 397, left column, first paragraph and Figure 5B).  Thus, single substitutions can have an effect on trypsin interaction and the potential enhanced or decreased trypsin resistance of a cyclic peptide.
(d) representative number of samples:  Applicants have provide a laundry list of base cyclotides with little information regarding the amino acid sequences for extending the loops in order to enhance stability and increase protease resistance.  Given the vast number of potential sequences and lack of guidance with regards to what amino acid sequences would enhance stability and improve protease resistance, this is clearly not enough to extrapolate to what sequences are required to have these properties.  Thus, the claims lack written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, 17, 20, 94 and 96-99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims “The method of claim 1, wherein the cyclic peptide is a cyclotide, optionally wherein the cyclotide is a MCoTI-I cyclotide having an extended loop 6 as the first loop domain sequence of the cyclotide that is at least 25 amino acids in length”.  It is unclear what Applicants are claiming here given that loop 6 and Loop 1 of MCoTI-I are separate sequences of MCoTI-I that are separate by a cysteine.  An “extended loop 6” would be a longer loop 6 and it is unclear how it can also be the first loop domain.  Applicant should clarify this point of confusion.  One cannot determine the metes and bounds of claim 2 given it is unclear what Applicants are claiming here other than an extended loop 6.  Claim 96 is also rejected due to its dependence on claim 2 and not further clarifying this point of confusion.
Claim 5 claims “The method of claim 1, wherein the cyclic peptide comprises at least three loop domain sequences, optionally wherein three or more of the at least three loop domain sequences are extended..”  Claim 1 requires two or more loop domain sequences wherein the first loop domain sequence is at least 25 amino acids in length and the second loop domain is extended by three amino acids.  It is unclear if the “three or more of the at least three loop domain sequences” of claim 5 includes the first loop domain of claim 1 and if so, if the sequence is extended beyond the “at least 25 amino acids” or what the sequence is being extended from (extended compared to what?).  Applicant should clarify this point of confusion.
Claim 8 claims “optionally wherein each loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by an amount selected from the group consisting of about the original length of the original loop domain sequence now extended of the cyclic peptide, about twice the original length of the original loop domain sequence now extended of the cyclic peptide, about three times the original length of the original loop domain sequence now extended of the cyclic peptide, about four 6Application No. 16/608,536Docket No. BN00007.0012Amendment and Response dated September 21, 2021Response to Restriction Requirement of September 3, 2021 times the original length of the original loop domain sequence now extended of the cyclic peptide and about five times the original length of the original loop domain sequence now extended of the cyclic peptide…”  It is unclear what the original length of the original loop domain sequence applicants are referring to given there are multiple “loops” claimed.  In instant claim 1, Applicants refer to “a first loop domain” and “two or more loop domain sequences”.    Applicant should refer to each loop as a first loop, second loop, third loop etc.. Throughout the claims otherwise one cannot determine which loop Applicants are referring to.  
Claim 17 claims “wherein the first loop domain sequence of the cyclic peptide comprises a peptide derived from a source exogenous to the base cyclic peptide sequence, optionally a therapeutic peptide..”  There is lack of antecedent basis for “the base cyclic peptide”.  Claim 98 is also rejected due to its dependence on claim 17 and not further clarifying this point of confusion.
Claim 20 claims “The method of claim 1, wherein…optionally having an extended loop 6 as the first loop domain sequence of the cyclotide that is at least 30 amino acids in length”.  It is unclear what Applicants are claiming here given that loop 6 and Loop 1 of MCoTI-I are separate sequences of MCoTI-I that are separate by a cysteine.  An “extended loop 6” would be a longer loop 6 and it is unclear how it can also be the first loop domain.  Applicant should clarify this point of confusion.  One cannot determine the metes and bounds of claim 20 given it is unclear what Applicants are claiming here other than an extended loop 6.
Claim 94 claims “The method of claim 2, wherein the cyclic peptide comprises a sequence, excluding the first loop domain sequence of the cyclic peptide that is at least 25 amino acids in length, that is at least 90% identical to SEQ ID NO: 29.”  Claim 94 can be interpreted in two ways and thus, the claim is indefinite given the metes and bounds cannot be determined.  For example, claim 94 can be interpreted as the cyclic peptide not having a first domain sequence of the cyclic peptide that is at least 25 amino acids in length.  In alternative, claim 94 can be interpreted in a way that the percent sequence identity is calculated without taking into account the first loop domain but the cyclic peptide still having the first loop domain.  Applicant should clarify this point of confusion.
Claim 97 claims “The method of claim 5, wherein: loop domain sequence extension for each loop domain sequence other than the first loop domain sequence is performed by duplication or inverted duplication of the original sequence of the same loop domain sequence; 
at least two loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended by duplication, inverted duplication, or both, of the original sequence of the same loop domain sequence now extended; 
two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by an amount selected from the group consisting of about the original length of the original loop domain sequence now extended of the cyclic peptide, about twice the original length of the original loop domain sequence now extended of the cyclic peptide, about three times the original length of the original loop domain sequence now extended of the cyclic peptide, about four 6Application No. 16/608,536Docket No. BN00007.0012Amendment and Response dated September 21, 2021Response to Restriction Requirement of September 3, 2021 times the original length of the original loop domain sequence now extended of the cyclic peptide and about five times the original length of the original loop domain sequence now extended of the cyclic peptide;
 two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by about the original length of the original loop domain sequence now extended of the cyclic peptide; 
two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by about twice the original length of the original loop domain sequence now extended of the cyclic peptide;
 two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by about three times the original length of the original loop domain sequence now extended of the cyclic peptide;
two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by about four times the original length of the original loop domain sequence now extended of the cyclic peptide; and/or 
two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide are extended, wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by about five times the original length of the original loop domain sequence now extended of the cyclic peptide.”  The limitation of “and/or” in claim 97 renders the claim indefinite.  It is impossible for the loops to be extended three times and four times and five times at the same time. Applicant should clarify this point of confusion.
Furthermore, claim 97 claims “wherein each of the two or more loop domain sequences of the cyclic peptide other than the first loop domain sequence of the cyclic peptide is extended by an amount selected from the group consisting of about the original length of the original loop domain sequence now extended of the cyclic peptide, about twice the original length of the original loop domain sequence now extended of the cyclic peptide, about three times the original length of the original loop domain sequence now extended of the cyclic peptide, about four 6Application No. 16/608,536Docket No. BN00007.0012Amendment and Response dated September 21, 2021Response to Restriction Requirement of September 3, 2021 times the original length of the original loop domain sequence now extended of the cyclic peptide and about five times the original length of the original loop domain sequence now extended of the cyclic peptide…”  It is unclear what the original length of the orginal loop domain sequence applicants are referring to given there are multiple “loops” claimed.  In instant claim 5, Applicants refer to “at least three loop domain sequences” and in instant claim 1 Applicants refer to “a first loop domain” and “two or more loop domain sequences”.    Applicant should refer to each loop as a first loop, second loop, third loop etc.. Throughout the claims otherwise one cannot determine which loop Applicants are referring to.  
Claim 99 claims “wherein the loops of the cyclic peptide are expanded to maintain the position of Cys-Cys linkages within the cyclic peptide structure…”  It is unclear what loops applicants are referring to.  In instant claim 1, Applicants refer to “a first loop domain” and “two or more loop domain sequences”.    Applicant should refer to each loop as a first loop, second loop, third loop etc.. Throughout the claims otherwise one cannot determine which loop Applicants are referring to.  Furthermore, it is unclear what Applicants mean by “are expanded” and if Applicants are meaning extended.  Throughout the claims Applicants refer to extending amino acid sequences via adding amino acids.  It is unclear the metes and bounds of instant claim 99 because it is unclear what is encompassed by the term “expanded”.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 17, 19, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Craik (US20030158096 A1, cited in Applicant’s IDS) in view of Getz (ACS Chem Biol. 2011 August 19; 6(8): 837–844).
Regarding claims 1, Craik teaches a method for stabilizing a cyclic peptide possessing two or more loop domain sequences, wherein a first loop domain sequence of the cyclic peptide is at least 25 amino acids in length (para [0094]; "The molecular framework of the present invention is also referred to herein as a "cyclotide”. A cyclotide is regarded as being equivalent to a molecular framework as herein described and, in its most preferred embodiment, comprises a cyclic cystine knot motif defined by a cyclic backbone, at least two but preferably at least three disulfide bonds and associated beta strands in a particular knotted topology"; para [0167]; "Because of the cyclic nature of the amide backbone, there are nominally six loops (i.e., six separate backbone segments) between successive Cys residues"; para (0012); "wherein a, b, c, d, e and f represent the number of amino acid residues in each respective sequence and each of a to f may be the same or different and range from 1 to about 20" [note: see equation presented in para [0008-0011]; para [0100]; "The inserted or substituted amino acid residues may be a single residue or may be a linear sequence of from about two residues to about 60 residues, preferably from about two to about 30 residues"), the method comprising: extending the length of a second loop domain sequence of the cyclic peptide by at least three amino acids (para [0100]; "The inserted or substituted amino acid residues may be a single residue or may be a linear sequence of from about two residues to about 60 residues, preferably from about two to about 30 residues, and even more preferably, from about 2 residues to about 10 residues. The insertion or substitution may occur at a single location or at multiple locations"), wherein the extending of the second loop domain sequence of the cyclic peptide improves the trypsin resistance of the cyclic peptide (para [0195]; The loop which confers protease inhibitory activity to the squash family of protease inhibitors is grafted into the sequence of kalata B1 as shown below: CTCSWPVC1RNGLPVCPKILKKCVGGTCNTPG"; para [0197]; "Chromogenic substrates are used to determine the protease inhibitory activity. The peptide is preincubated with trypsin for 15 min at 25 C. prior to addition of the appropriate chromogenic substrate for trypsin (e.g. S2302 (250 uM; DiaPharma)). Absorbance changes at 405 nm are monitored over five minutes. A comparison with and without the peptide allows a determination of the extent of trypsin inhibitory activity") thereby stabilizing the cyclic peptide possessing two or more loop domain sequences.  Regarding claims 1 and 22, Craik teaches a heterologous peptide  (2 to 30 amino acids in length) can be grafted into the cyclotide loop structure including into the first loop which would meet the limitations of at least 25 and at least 30 amino acids in length (see claims 10, paragraph 0029).  Craik does not provide an example with a cyclotide comprising a first loop comprising at least 25 amino acids in length.  However, it would have been obvious to optimize within the ranges of sequence length of Craik to achieve optimal therapeutic effectiveness and stability.  Furthermore, MPEP states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”  In the instant case, the ranges of amino acids encompassed by Loop 1 of the cyclotide with the heterologous sequences overlap with at least 25 and 30 amino acids in length and thus render obvious instant claim 1 and 22.
Regarding claim 2, Craik further teaches that the cyclic peptide is a cyclotide (para [0094}).
Regarding claim 5, Craik further teaches that the cyclic peptide comprises at least three loop domain sequences (para [0094], [(0167)). 
 Regarding claim 17, Craik further teaches that the first loop domain sequence of the cyclic peptide comprises a peptide derived from a source exogenous to the base cyclic peptide sequence (para [0198]; Grafting New Serine Protease Activities onto McoTI-lI. The sequence containing an in vivo cleavage site for a substrate of the Den2 protease is grafted into the sequence of McoTI-Il (Hernandez et al, 2000), changing its activity from a trypsin inhibitor to an inhibitor of the Den2 protease as shown below, with the putative cleavage site underlined CICRGNGYCGSGSDGGVCKKRSWPCRRDSDCPGA’ [RS underlined]).
Regarding claim 19, Craik further teaches that the first loop domain sequence of the cyclic peptide comprises a peptide tag, optionally wherein the peptide tag is an epitope tag (para (0126); "The antibodies of the present invention are particularly useful as therapeutic or diagnostic agents or as a means for purifying a molecular framework from a biological sample"; para [0095]; "modifications include, for example, different amino acid residues inserted or substituted anywhere in the molecule but preferably in one or more beta-turns and/or within a loop. The newly exposed amino acids, for example, may provide functional epitopes or activities not present in the molecular framework prior to modification").
Regarding claim 23, Craik teaches measuring trypsin resistance (250 uM) but not within the same experimental parameters of 10 ug of trypsin, 37 degrees Celsius and for 2-24 hours.  
However, Getz teaches assessing trypsin resistance via incubating the cyclotide with trypsin (0.1 mg/mL-1) at 37 degrees Celsius for up to 120 minutes (two hours, see “Trypsin and Chymotrypsin stability assays”).  It would have been obvious before the effective filing date of the claimed invention to use the experimental parameters of Getz to assess trypsin resistance as taught by Craik.  One of ordinary skill in the art would have been motivated to do so given that both prior art teach assessing trypsin resistance of cyclotides and Getz teaches the protocol is effective at doing so.  Furthermore, it would have been obvious to optimize the amount of trypsin depending on how sensitive the peptide is to trypsin digestion.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654